Exhibit 99.1 FOR FURTHER INFORMATION: AT TOWER FINANCIAL CORPORATION: FOR INVESTORS: FOR MEDIA: Richard R. Sawyer Michelle M. Gray Chief Financial Officer Director of Marketing 260-427-7150 260-427-7100 rick.sawyer@towerbank.net michelle.gray@towerbank.net TOWER FINANCIAL CORPORATION DECLARES FIRST QUARTER CASH DIVIDEND OF $0.044 PER SHARE FORT WAYNE, INDIANA – January 28, 2008 – Tower Financial Corporation (NASDAQ: TOFC) announced today that its board of directors declared a first quarter cash dividend of $0.044 per share on the Corporation’s common stock. The dividend is payable on February 19, 2008 to shareholders of record at the close of business on February 5, 2008. ABOUT THE COMPANY Headquartered in Fort Wayne, Indiana, Tower Financial Corporation is a bank holding company with two subsidiaries: Tower Bank & Trust Company, a growing community bank headquartered in Fort Wayne that opened in February 1999; and Tower Trust Company, a state-chartered wealth services firm doing business as Tower Private Advisors. Tower Bank provides a wide variety of financial services to businesses and consumers located in Indiana through its six full-service financial centers in Fort Wayne, and one in Warsaw, Indiana. Tower Financial Corporation's common stock is listed on the NASDAQ Global Market under the symbol "TOFC." For further information, please visit Tower's web site at www.TOFC.net. FORWARD-LOOKING STATEMENTS This news release contains forward-looking statements that are based on management's beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and about the Corporation and the Bank. These forward-looking statements are intended to be covered by the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995. These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions that are difficult to predict with regard to timing, extent, likelihood and degree of occurrence. Actual results and outcomes may differ materially from what may be expressed or forecasted in the forward-looking statements. Future factors include changes in interest rates and interest-rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking regulation; changes in tax laws; changes in prices; the impact of technological advances; governmental and regulatory policy changes; the outcomes of contingencies, trends in customer behavior and their ability to repay loans; changes in the national and local economy; and other factors, including risk factors described in the Corporation’s Annual Report on Form 10-k and in other filings made by the Corporation from time to time with the Securities and Exchange Commission (SEC) and available on the SEC’s website at www.sec.gov. These are representative of the future factors that could cause a difference between an ultimate actual outcome and a preceding forward-looking statement. The Corporation undertakes no obligation to update forward-looking statements, whether as a result of new information, future events or otherwise. # # # #
